—Appeal by the de*555fendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered January 25, 1995, convicting him of burglary in the third degree, criminal possession of stolen property in the fifth degree, and criminal trespass in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the evidence adduced at trial was not legally sufficient (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.